DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  
	Regarding Claim 4, “heart” is misspelled in line 9.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed toward an abstract idea without significantly more.

Step 1: Independent Claims 1, 8, 15, and 20 recite a method, systems, and computer readable media. Thus, they are directed to statutory categories of invention.

Step 2A, Prong 1: 
Claims 1, 8, 15, and 20 recite the following claim limitations:
collecting a heartbeat measurement signal during a sampling time range to calculate a plurality of instant heart rates corresponding to a plurality of sampling intervals included in the sampling time range
obtaining an acceleration detection signal during the sampling time range
obtaining an acceleration detection signal during the sampling time range (Para. 0030); determining whether a credibility of each of the instant heart rates is credible or incredible based on the acceleration detection signal
calculating an average heart rate of the instant heart rates of which the credibility is determined to be credible
determining whether a difference between the average heart rate and a reference heart rate exceeds a variation range
obtaining a corrected heart rate based on a correction value and the reference heart rate when it is determined that the difference between the average heart rate and the reference heart rate exceeds the variation range, and taking the corrected heart rate as an output heart rate corresponding to the sampling time range

	These limitations, under their broadest reasonable interpretation, cover concepts that can be practically performed in the human mind, i.e. using pen and paper. With a plurality of measurements for each physiological variable of a patient, a human could reasonably construct a time series, and use that time series make correlations between two separate data sets. Thus, the claims recite limitations that fall within the ‘mental processes’ grouping of abstract ideas.



Step 2A, Prong 2:
Claims 8, 15, and 20 recite the following additional elements:
a heart rate sensor (Claims 8 and 15)
an acceleration sensor (Claims 8 and 15)
a processor, electrically coupled to the heart rate sensor and the acceleration sensor (Claims 8 and 15)
computer readable medium, storing a plurality of code snippets and loading the code snippets via an electronic device to execute the following steps

	The recitation of one or more processors and computer storage media with computer-usable instructions that, when executed by the one or more processors, implement a method are merely reciting both the processors and computer storage media at a high-level of generality, and the computer readable storage media merely instructs the processors to carry out the steps of the method.  In other words, the computer components are being used as a tool to carry out the method (See MPEP 2106.05(f)).
	Claims 8 and 15 add the additional elements of an acceleration sensor and a heart rate sensor. These sensors are recited at a high level of generality and are merely being used in their intended manner to gather data. The sensor(s) is being used as a tool to carry out the data acquisition.  Even when viewed as a whole in combination the claim limitations of Claim 8 and 15, the sensors fail to add significantly more to the abstract idea. 

	Step 2B:
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra solution activity and mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.

	For these reasons, there is no inventive concept. The claim is not patent eligible. Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.

	Dependent Claims:
	
	Claims 2-7, 8-14, and 16-19 recite limitations that further limit the abstract idea by introducing limitations which are indicative of concepts practically performable in the human mind (using metrics to assign scores, comparing data), as well as mathematical concepts (defining how calculations are made, defining when averaging is used). Even when viewed as a whole in combination with the independent claims, the BRI of claims 2-7, 8-14, and 16-19 fail to add significantly more to the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, 13, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 20170095169 awarded to Liu et al, hereinafter Liu.
Regarding Claims 1, 8, 15, and 20, Liu teaches a method, heart rate correction system (abstract), and computer readable medium, storing a plurality of code snippets and loading the code snippets via an electronic device to execute the following steps (Para. 0052), comprising: a heart rate sensor (abstract), acceleration sensor (Para. 0024), and processor (Para. 0052) configured to: collect a heartbeat measurement signal during a sampling time range to calculate a plurality of instant heart rates corresponding to a plurality of sampling intervals included in the sampling time range (Para. 0030); obtaining an acceleration detection signal during the sampling time range (Para. 0030); determining whether a credibility of each of the instant heart rates is credible or incredible based on the acceleration detection signal (Para. 0031); calculating an average heart rate of the instant heart rates of which the credibility is determined to be credible (Para. 0033); determining whether a difference between the average heart rate and a reference heart rate exceeds a variation range (Para. 0033); and obtaining a corrected heart rate based on a correction value and the reference heart rate when it is determined that the difference between the average heart rate and the reference heart rate exceeds the variation range, and taking the corrected heart rate as an output heart rate corresponding to the sampling time range (Fig. 3, Paras. 0028-0033).

.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20170095169 awarded to Liu et al, hereinafter Liu, in view of U.S. Patent Publication 20190175115 awarded to Patel et al, hereinafter Patel.
Regarding Claims 2, 9, and 16, Liu teaches the heart rate correction method/systems of Claims 1, 8, and 15. Liu does not teach wherein the step of determining whether the credibility of each of the instant heart rates is credible or incredible based on the acceleration detection signal comprises: calculating an acceleration average of each of the sampling intervals; comparing the acceleration average with a credibility threshold; determining the credibility to be credible when the acceleration average is smaller than or equal to the credibility threshold; and determining the credibility to be incredible when the acceleration average is greater than the credibility threshold.
However, in the art of detecting motion noise in heart rate signals, Patel teaches using an average acceleration as the baseline for determining the credibility of the heart rate measurement (Para. 0046).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by Patel, i.e. by using Patel’s method of determining signal credibility in the system of Liu, for the predictable purpose of applying a known technique to improve similar devices in the same way. 

Regarding Claims 4, 11, and 18, Liu teaches the heart correction method/systems of Claim 1, 8, and 15. Liu does not teach 

Claim 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20170095169 awarded to Liu et al, hereinafter Liu, in view of W.O. Patent Publication 2016166290 awarded to Presura et al, hereinafter Presura. 
storing the output heart rate in a temporary storage (Para. 0056); wherein before the step of determining whether the difference between the average heart rate and the reference heart rate exceeds the variation range, the heart rate correction method further comprises: determining whether any of the output heart rate is stored in the temporary storage; not to correct the average heart rate but directly taking the average heart rate as the output heart rate for storing in the temporary storage when it is determined that no output heart rate is stored in the temporary storage (Para. 0056 says the data can be transformed, Para. 0038 (among others) teach the adjustment of the average heart rate, so it is the Examiner’s position that attaining the initial average heart rate discussed in Para 0033 meets this claim). Liu does not teach wherein the method further comprises calculating a heart rate average of all output heart rates included in the temporary storage when it is determined that any of the output heart rate is stored in the temporary storage, and taking the heart rate average as the reference heart rate to read the reference heart rate from the temporary storage to perform heart rate correction.
However, in the art of detecting motion noise in heart rate signals, Presura teaches averaging multiple collected average heart rates into a single value for future comparison (Pg. 20, Lines 16-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by Presura, i.e. adding Presura’s average heart rate averaging to Liu’s system, for the predictable purpose of applying a known technique to a known device ready for improvement to yield the predictable result of greater reference value accuracy. 

Regarding Claims 7, 14 and 19, Liu teaches the heart rate correction method/systems of Claims 1, 8, and 15. Liu does not teach wherein the method/systems further comprise: calculating a sampling credibility corresponding to the sampling time range based on a number of the instant heart rates of 
However, in the art of detecting motion noise in heart rate signals, Patel teaches the usage of a system of determining appropriate thresholds for specific signals, the result of which indicates whether or not correction should occur (Para. 0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu by Patel, i.e. by using the threshold/correction algorithm of Patel in the system of Liu, for the predictable purpose of using a known technique to improve similar devices in the same way.

Regarding Claims 4, 11, and 18, Liu modified by Presura makes obvious the heart rate correction method/systems of Claims 3, 10, and 17. Liu further teaches wherein the method/systems further comprise: calculating a sampling credibility corresponding to the sampling time range based on a number of the instant heart rates of which the credibility is determined to be credible; wherein when it is determined that no output heart rate is stored in the temporary storage, the heart rate correction method further comprises: determining whether the sampling credibility is greater than a credibility threshold; discarding storing the average heart rate in the temporary storage when it is determined that the sampling credibility is not greater than the credibility threshold; and directly taking the average heart rate as the output heart  for storing in the temporary storage when it is determined that the sampling credibility is greater than the credibility threshold (Para 0033 discusses discarding ‘outliers’ from the system if the new heart rate differs from a threshold, Para. 0056 says the data can be 

                                                               Prior Art Rejections
The Examiner has intentionally not applied prior art to Claims 5 and 12, as they appear to be potentially allowable subject matter. However, any amendments made to the claims to overcome the 101 rejection could require a prior art rejection to be applied in the future. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a 

/JLM/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792